DETAILED ACTION
	This office action is in response to the amendment filed on June 7, 2022.  In accordance with this amendment, claims 1, 4, 5, and (withdrawn claims) 15, 16, 18, and 19 have been amended, claims 2 and 3 have been formally canceled, while new claims 21 and 22 have been added.
Claims 1 and 4-22 are pending (claims 15-20 remain withdrawn from consideration as being related to non-elected Groups).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on February 17, 2022 was acknowledged in a previous office action.  Claims 15-20, although amended on June 7, 2022, remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.

The Examiner notes that if independent claims 15 and 19 ultimately include each and every claim limitation of an allowed independent claim (such as claim 1), those claims will be considered for rejoinder at allowance.  However, if claims 15 and 19 do not include all of such claimed features, rejoinder may be denied.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 4 is objected to because of the following informalities: regarding dependent claim 4, the language “the third portion of one coupling grating is connected to the first portion of the other coupling grating” should read “the third portion of one coupling grating is (directly or physically) connected to the first portion of the other coupling grating” because “optical” connection may be implied from such language.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 11, 14, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchetti et al. US 2020/0003970 A1.
Marchetti et al. US 2020/0003970 A1 teaches (ABS; Figs 1-3; paragraphs [0059] – [0088]; Claims) an apparatus for optical coupling (Fig. 1, etc.), comprising: a substrate 101; and a grating coupler 110 disposed on the substrate and comprising a plurality of coupling gratings 110a – 110g (through “n”) arranged along a first direction (left-to-right or right-to-left in cited Fig. 1 above), wherein effective refractive indices of the plurality of coupling gratings gradually decrease along the first direction (for example, as effective RI decreases to the right in Fig. 1, the coupling to the optical fiber occurs, as the gaps of the LE distance increases and/or modal coupling increases/decreases; note also Nambiar et al. NPL rejection used in the office action mailed on March 8, 2022 for the changes in the grating coupling sections of the grating coupler), wherein each of the plurality of coupling gratings 110a – 110 g/n comprises a first portion and a second portion arranged along the first direction, and a thickness of the second portion is larger than a thickness of the first portion (see two thicknesses (up/down) in the Si layer 104 of Marchetti ‘970 Fig. 1) which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  
Note that the term thickness in claim 1, in view of Applicant’s specification and drawings, refers to direction of T1, T2, and T3 in Applicant’s Fig. 3.

Regarding dependent claim 11, the “substrate” feature of Marchetti can also include 102 on top of the supporting 101, which meets the claimed structural feature of silicon oxide (SiO2, layer 102), while the grating coupler 103 comprises Si.
Regarding claim 14, a cladding layer 104 is located over the plurality of coupling grating features and will have an RI smaller than the Si (para [0061], [0063], [0094]; cladding 104 is SiO2 TOX).  
Regarding claim 22, the first and second thickness portions of the coupling gratings 110a – 110g/n have the same thicknesses in adjacent coupling features (Fig. 1 thicknesses shown as the same).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nambiar et al. NPL “Grating-Assisted Fiber to Chip Coupling for SOI Photonic Circuits.”
Nambiar et al. NPL teaches (ABS; Fig. 5; pgs. 5-7) an apparatus for optical coupling (Fig. 5), comprising: a substrate (“Si substrate”); and a grating coupler (shown at top of Fig. 5) disposed on the substrate and comprising a plurality of coupling gratings (non-uniform in design and gradually changing) arranged along a first direction (left-to-right or right-to-left in Fig. 5 above), wherein effective refractive indices of the plurality of coupling gratings gradually decrease along the first direction (for example, see organization of gratings in Fig. 5 and page 6 text; effective refractive index or modal index is inherently gradually decreasing/increasing based on grating depths or widths decreasing or increasing along length), so each of the plurality of coupling gratings comprises a first portion and a second portion arranged along the first direction, and a thickness of the second portion is larger than a thickness of the first portion (see two thicknesses (up/down) in the P inc layer of Nambiar Fig. 5) which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  

Claims 1, 11-14, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. US 2020/0003956 A1.  Kuo ‘956 was published as early as January 2, 2020, which is before the effective filing date of the current application (October 14, 2020).
Kuo et al. US 2020/0003956 A1 teaches (ABS; Figs. 2A, 2B, 5, 8, 11A-11C; corresponding text; Claims) an apparatus 800 for optical coupling (see Figs. 2A and 2B in view of Fig. 8), comprising: a substrate 222; and a grating coupler (region shown at top of Fig. 8) disposed on the substrate and comprising a plurality of coupling gratings 204A – 204F (non-uniform in design and gradually changing) arranged along a first direction (left-to-right in Fig. 8 above), wherein effective refractive indices of the plurality of coupling gratings inherently gradually decrease along the first direction (for example, see organization of gratings in Fig. 8; in which a gap increases between each grating at the same time the widths increase; note also Nambiar et al. NPL rejection used in the office action mailed on March 8, 2022 for the changes in the grating coupling sections of the grating coupler (modal index, etc. increases/decreases along length), so each of the plurality of coupling gratings comprises a first portion and a second portion arranged along the first direction, and a thickness of the second portion is larger than a thickness of the first portion (see two thicknesses (up/down) in the 232 layer at 808 and 810 thickness dimension(s)) which clearly, fully meets Applicant’s claimed structural limitations for independent claim 1.  
Regarding dependent claim 11, the “substrate” feature of Kuo can also include silicon oxide on top of the supporting element, which meets the claimed structural features of silicon oxide (para [0033], “silicon oxide”), while the grating coupler comprises silicon (see [0033]).
Regarding claims 12-13, see optical fiber array and angle (para [0027], [0029], [0040], 13.3 degrees but also listed as 5-15 degrees for an example of range) for coupling from / to the grating coupler located on a substrate / chip in Kuo.
Regarding claim 14, a cladding layer 272 is located over the plurality of coupling grating features and will have an RI smaller than the Si (para [0039], “cladding”).  
Regarding claim 21, see Kuo Fig. 8 for the gap feature between adjacent plurality of coupling gratings (such as gaps at 802-A and 802-D along the length).  
Regarding claim 22, the first and second thickness portions of the coupling gratings 204A – 204F have the same thicknesses in adjacent coupling features (Fig. 8 thicknesses (as in up/down on the page) are shown as the same).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti et al. US 2020/0003970 A1, as applied to claim 1 above, and further in view of Kuo et al. US 2020/0003956 A1 and Popovic US 2014/0193115 A1.
Regarding independent claim 1, Marchetti et al. US 2020/0003970 A1 teaches (ABS; Figs 1-3; paragraphs [0059] – [0088]; Claims) an apparatus for optical coupling (Fig. 1, etc.), comprising: a substrate 101; and a grating coupler 110 disposed on the substrate and comprising a plurality of coupling gratings 110a – 110g (through “n”) arranged along a first direction (left-to-right or right-to-left in cited Fig. 1 above), wherein effective refractive indices of the plurality of coupling gratings gradually decrease along the first direction (for example, as effective RI decreases to the right in Fig. 1, the coupling to the optical fiber occurs, as the gaps of the LE distance increases and/or modal coupling increases/decreases; note also Nambiar et al. NPL rejection used in the office action mailed on March 8, 2022 for the changes in the grating coupling sections of the grating coupler), wherein each of the plurality of coupling gratings 110a – 110 g/n comprises a first portion and a second portion arranged along the first direction, and a thickness of the second portion is larger than a thickness of the first portion (see two thicknesses (up/down) in the Si layer 104 of Marchetti ‘970 Fig. 1).  Note that the term thickness in claim 1, in view of Applicant’s specification and drawings, refers to direction of T1, T2, and T3 in Applicant’s Fig. 3.
Regarding dependent claim 4, Marchetti ‘970 does not expressly and exactly teach that each of the plurality of coupling gratings include three distinct “thickness” portions, where the 1st, 2nd, and 3rd portions are arranged along the first direction, the thickness of the 3rd portion being larger than the 2nd portion thickness, and the 3rd portion of one coupling grating is connected to the 1st portion of another coupling grating.
Kuo et al. US 2020/0003956 A1 and Popovic US 2014/0193115 A1 both teach examples in which a coupling grating includes three thickness portions.  See Kuo ‘956 (ABS; Figs. 2A, 2B, 5, 8, 11A-11C; corresponding text; Claims) and in particular Fig. 5 for three grating thicknesses in one grating, in which the 3rd portion of the thickness 514 is connected to the 1st portion of the thickness (at 510 in the prior coupling grating).  Popovic ‘115 also teaches (ABS; Fig. 3A, 14; corresponding text; Claims) a coupling grating in which there are three grating thicknesses while adjacent individual grating elements are directly connected to each other.  Both Kuo and Popovic teach that varying the thickness(es) of grating sections in an elongated grating coupler are known to affect and improve optical coupling efficiency in the gratings from a substrate / chip and into (or out of) an optical fiber.  Using the differing thicknesses, such as at least 3 thicknesses staggered along the length, is used in the prior art for such improvements and to allow smooth and focused coupling out of a photonic chip and at a non-zero angle, such as in the current application. 
Note that Kuo ‘956 was published on January 2, 2020, which is before the effective filing date of the current application of October 14, 2020.  Kuo ‘956 also has a provisional application as early as June 29, 2018.  
Since Marchetti and Kuo/Popovic are all from the same field of endeavor, the purpose disclosed by Kuo/Popovic would have been recognized in the pertinent art of Marchetti.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Kuo/Popovic, to use an optical coupling grating sub-section that includes at least three thickness levels along the first direction of optical coupling, in the device of Marchettit to improve optical coupling efficiency of the grating to an optical fiber at a non-zero angle by directly coupling / focusing the optics out of the plane of an optical photonic chip.  Further, the “connected to” language of the third thickness (to an adjacent 1st thickness of another coupling grating can be optically (or directly / physically connected).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, dependent claim 4 is found obvious over Marchetti and further in view of Kuo/Popovic.
Regarding dependent claims 5-7 and 9, these thickness ranges in nm scale are obvious design choices for thicknesses of the depths / difference in height of the grating coupler elements, when considering the sizes and tolerances of at least the Kuo ‘956 reference.  One having ordinary skill in the art at the time of the effective filing date would have recognized such nm scales or ranges (0 to 210 nm; 70 to 270 nm; 200 to 500 nm, 0 to 300 nm and 170 to 370 nm) are outlined in this vicinity by the Kuo ‘956 reference, and further one having ordinary skill in optical coupling gratings and layered etching would have reasonably arrived at such thickness range(s) without undue experimentation and without leaving the teachings and scope of the Marchetti reference.  KSR.
Regarding claim 8, widths of the first and second portions of the grating coupling sub-elements 110a-n of Marchetti increase along the first direction of Marchetti, and further such added feature of a third portion (as in Kuo / Popovic), such features are implied by the combination rejection of claim 4 above.  See for example Kuo Fig. 8 where differing thicknesses and different widths increase along the first direction length, and thus when the features of Fig. 5 of Kuo are recognized in Marchetti, the added third portion(s) would also have increased widths to create the effective refractive index decreasing along a length such as in Marchetti.  KSR.
Regarding claim 10, the thicknesses of the combination of Marchetti and Kuo/Popovic can have the same thicknesses of each portion (1st, 2nd, and 3rd) along the length when these references are combined for claim 4, above.  KSR.

Regarding dependent claim 21 (which depends on claim 1 and intervening claim 14), at least Kuo teaches embodiments where a gap exists between adjacent coupling gratings (Figs. 2B, 8, 11A-11C), and thus the combination of Marchetti and Kuo make obvious such an embodiment for the design of the grating couplers in which a known design is used to create the decreasing effective refractive index along the first direction by using features such as shown in Kuo to have a gap between adjacent grating sub-elements.  KSR.  For these reasons, claim 21 is found obvious over Marchetti and further in view of Kuo.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti et al. US 2020/0003970 A1, standing alone.
Regarding independent claim 1, Marchetti et al. US 2020/0003970 A1 teaches (ABS; Figs 1-3; paragraphs [0059] – [0088]; Claims) an apparatus for optical coupling (Fig. 1, etc.), comprising: a substrate 101; and a grating coupler 110 disposed on the substrate and comprising a plurality of coupling gratings 110a – 110g (through “n”) arranged along a first direction (left-to-right or right-to-left in cited Fig. 1 above), wherein effective refractive indices of the plurality of coupling gratings gradually decrease along the first direction (for example, as effective RI decreases to the right in Fig. 1, the coupling to the optical fiber occurs, as the gaps of the LE distance increases and/or modal coupling increases/decreases; note also Nambiar et al. NPL rejection used in the office action mailed on March 8, 2022 for the changes in the grating coupling sections of the grating coupler), wherein each of the plurality of coupling gratings 110a – 110 g/n comprises a first portion and a second portion arranged along the first direction, and a thickness of the second portion is larger than a thickness of the first portion (see two thicknesses (up/down) in the Si layer 104 of Marchetti ‘970 Fig. 1).  Note that the term thickness in claim 1, in view of Applicant’s specification and drawings, refers to direction of T1, T2, and T3 in Fig. 3.
Regarding further dependent claims 12 and 13, Marchetti does not expressly and exactly teach an optical fiber array to receive a plurality of optical signals at a non-zero angle (claim 12).  However, Marchetti does teach at least one optical fiber that couples optical signals into / or out of the grating area, at about 14.5 degrees (para [0085]), which is relevant for dependent claim 13.  Although Marchetti does not teach an “array” of optical fibers input or output from the grating coupler system, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the current application to recognize that using an array (or plurality) or optical fibers coupled to the grating coupler (on chip or substrate) of Marchetti would have been obvious as a way to increase the amount of optical signals or bandwidth onto the chip/wafer.  Increasing optical signal availability if known feature in optics, and it is also noted that the claim features of claim 12-13 do not change any structure of claim 1, but merely increase intended optical capacity by such an array.  Further, there would have been no burden or undue experimentation to arrive at such an angled array fiber coupling.  For these reasons, claims 12-13 are found obvious over Marchetti, standing alone, for the motivation and rationale of increasing optical signals applied into / out of the system.  KSR v. Teleflex, 127 S.Ct. 1727 (2007). 

Response to Arguments
Applicant’s arguments with respect to independent claim 1 (see amendment and remarks on pages 7-9) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant has fundamentally changed the scope and consideration of original pending independent claim 1 by the amendments as filed on June 7, 2022.  Accordingly, any new grounds of rejection presented herein, or any shifts of rejection, were necessitated by such an amendment.  Only a small subset of all features of original dependent claim 4 were taken and added into independent claim 1.  Further, Applicant did not incorporate features of original dependent claims 2-3.  For these reasons, this office action is made FINAL.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Applicant's amendment dated June 7, 2022 has necessitated any new ground(s) of rejection, or shift(s) of rejection, as presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The Examiner notes that Applicant’s choice to amend only portions of originally filed claim 4 into independent claim 1 has necessitated the Finality of the current office action.  Further original dependent claims 2-3 (upon which claim 4 depended) have been canceled and are not included in the pending version of independent claim 1.  As such, the overall scope (metes-and-bounds) of current independent claim 1 has been reconsidered, as a whole and as arranged.  

21.	Withdrawn independent claims 15 and 19 will be considered for rejoinder (upon eventual allowance of the Group with claim 1), but each and every feature of an allowed independent claim 1 must be found within claims 15 and 19.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references D and N:

-Reference D to Lee ‘971 is pertinent to a waveguide with changing effective refractive index along a coupling grating length. 
-Reference N to Feng CN ‘356 is pertinent to a grating coupler with 1D or 2D binary blazed grating features along the length thereof.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             September 6, 2022